Citation Nr: 0107949
Decision Date: 03/16/01	Archive Date: 04/17/01

DOCKET NO. 97-10 414               DATE MAR 16, 2001

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Boston, Massachusetts

THE ISSUES

1. Entitlement to a temporary total post-surgical convalescent
rating pursuant to 38 C.F.R. 4.30 based on a radical retropubic
prostatectomy performed at a VA hospital in June 1996.

2. Entitlement to an increased rating for service-connected chronic
prostatitis, with urethral stricture, currently rated 20 percent
disabling.

ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel

INTRODUCTION

The veteran had active service from November 1962 to February 1967.
This appeal arises from a September 1996 rating decision, which
denied entitlement to a temporary total post-surgical convalescent
rating pursuant to 38 C.F.R. 4.30 based on a radical retropubic
prostatectomy performed at a VA hospital in June 1996. The RO
concluded that the prostate surgery was not related to the
veteran's service-connected chronic prostatitis, with urethral
stricture. The rating decision also denied a rating in excess of
the 10 percent rating then in effect for the veteran's service-
connected prostatitis, with urethral stricture.

This appeal was the subject of a remand by the Board of Veterans'
Appeals (Board) in March 1999. In a December 1999 rating decision,
the RO increased the rating for the veteran's service-connected
chronic prostatitis, with urethral stricture, to 20 percent.
Service connection for prostate cancer on a primary and secondary
basis (which the Board found to be an inextricably intertwined
issue in the March 1999 remand) was also denied by the RO in
December 1999. A timely notice of disagreement with the denial of
service connection for prostate cancer is not of record. The
December 1999 rating also continued denial of the claim of
entitlement to a temporary total post-surgical convalescent rating
pursuant to 38 C.F.R. 4.30 based on a radical retropubic
prostatectomy performed at a VA hospital in June 1996.

FINDING OF FACT

The surgery which was performed during the veteran's VA
hospitalization in June 1996 was for treatment of non-service-
connected prostate cancer, and not for the service-connected
prostatitis with urethral stricture.

2 -

CONCLUSION OF LAW

A temporary total post-surgical convalescent rating based on a
radical retropubic prostatectomy performed at a VA hospital in June
1996 is not warranted. 38 C.F.R. 4.30 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection is currently in effect for the veteran's chronic
prostatitis, with urethral stricture. This disorder is rated 20
percent disabling, under Diagnostic Codes 7518 and 7527 of VA's
Schedule for Rating Disabilities (38 C.F.R. Part 4) from June 18,
1996.

During VA hospitalization in June 1996, the veteran underwent a
radical retropubic prostatectomy for treatment of prostate cancer.
The only diagnosis reflected in the hospital summary was prostate
cancer.

The veteran was accorded a medical examination in September 1999,
conducted by a physician with whom the RO had contracted to perform
such examinations. The examining physician noted that the veteran
underwent a radical retropubic prostatectomy for prostate carcinoma
at the VA Medical Center in Boston, Massachusetts-(Boston VAMC), in
1996.

Analysis

Under 38 C.F.R. 4.30(a)(1), a total disability rating (100 percent)
will be assigned for an appropriate period if treatment of a
service-connected disability resulted in surgery necessitating at
least one month of convalescence. 38 C.F.R. 4.30(a)(1) (2000).

3 -

In this case, the veteran underwent surgery at Boston VAMC in June
1996, and it is not disputed that the surgery resulted in at least
a one month period of post-surgical convalescence. The element
which is missing is that the surgery was not performed to medically
treat a service-connected disability. As indicated by the hospital
summary and the report of the medical examination of the veteran in
September 1999, the prostate surgery in June 1996 was performed to
treat the veteran's prostate cancer, which is not service-
connected. Accordingly, the Board concludes that a temporary total
post-surgical convalescent rating pursuant to 38 C.F.R. 4.30 based
on a radical retropubic prostatectomy performed at a VA hospital in
June 1996 is not warranted, and the appeal as to this issue must be
denied.

ORDER

Entitlement to a temporary total post-surgical convalescent rating
pursuant to 38 C.F.R. 4.30 based on a radical retropubic
prostatectomy performed at a VA hospital in June 1996 is denied.

REMAND

With regard to the claim of entitlement to a rating in excess of 20
percent for the veteran's service-connected chronic prostatitis,
with urethral stricture, the Board notes that, Diagnostic Code 7518
governs ratings for stricture of the urethra. Diagnostic Code 7518
indicates that this disability is to be rated as a voiding
dysfunction. See 38 C.F.R. 4.115b, Diagnostic Code 7518 (2000).
Diagnostic Code 7527 governs ratings for prostate gland injuries,
infections, hypertrophy and postoperative-residuals. Diagnostic
Code 7527 indicates that such disability is to be rated as either
a voiding dysfunction or a urinary tract infection, whichever is
predominant. See 38 C.F.R. 4.115b, Diagnostic Code 7527 (2000).

In September 1999, the veteran was accorded a medical examination
to evaluate the severity of his service-connected chronic
prostatitis, with urethral stricture. The

4 -

examination report noted the veteran's complaint of urinary
incontinence, and he indicated that, he uses one to two absorbent
pads in a 24 hour period.

In October 1999, the veteran underwent a transurethral collagen
injection. A November 1999 VA medical note indicates that the
injection was part of medical treatment of his complaints of
incontinence with coughing or sneezing. It was indicated that the
results had been good, with the veteran experiencing urinary
urgency only. He was scheduled to return to the medical facility in
six months. No records of VA medical treatment of the veteran after
November 1999 have been associated with the claims folder.

There is no medical evidence of record indicating that the veteran
currently has symptoms of a urinary tract infection., However, in
the wake of the transurethral collagen injection procedure
performed in October 1999, the current severity of voiding
dysfunction associated with his service-connected chronic
prostatitis, with urethral stricture, is not apparent from the
record. Therefore, the Board concludes that a medical examination
of the veteran is warranted to determine the severity of his
service-connected chronic prostatitis, with urethral stricture.
Additionally, records of VA medical treatment of the veteran after
November 1999 for his service-connected chronic prostatitis with
urethral stricture should be associated with the claims folder and
made available to the examining physician in connection with the
medical examination.

The Board further notes there has been a significant change in the
law during the pendency of this appeal. On November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA). Among
other things, this law eliminates redefines the obligations of VA
with respect to the duty to assist claimants in developing their
claims. This change in the law is applicable to all claims filed on
or after the date of enactment of the VCAA, or filed before the
date of enactment and not yet final as of that date. Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 7, subpart (a),
114 Stat. 2096, 2099-2100 (2000). See also Karnas v. Derwinski, 1
Vet. App. 308 (1991).

5 -

Accordingly, this case is REMANDED for the following:

1. The RO should obtain VA outpatient treatment records and any
other VA clinical records reflecting VA medical treatment of the
veteran's service-connected chronic prostatitis with urethral
stricture, since October 1999. All records obtained should be
associated with the claims folder.

2. If the foregoing development cannot be accomplished, the RO
should indicate in a written statement in the claims folder that
the development referenced in this remand could not be
accomplished, and explain the reason(s) for such results.

3. Thereafter, the veteran should be accorded a VA genitourinary
examination to evaluate the severity of his service-connected
chronic prostatitis with urethral stricture. All clinical findings
must be reported in detail. The examining physician must review the
claims folder and a copy of this remand in connection with the
examination and state in the examination report that the review has
been accomplished. The examiner must furnish an opinion as to the
following: (1) Does the veteran's chronic prostatitis with urethral
stricture result in continual urine leakage, post surgical urinary
diversion, urinary Incontinence, or stress incontinence requiring:
(a) the wearing of absorbent materials which must be changed less
than two times per day? (b) the wearing of absorbent materials
which must be changed two to four times per day? (c) the wearing of
absorbent materials which must be changed more than four times per
day? (2) Does the service-connected prostatitis with urethral

6 -

stricture produce a recurrent symptomatic urinary tract infection
requiring drainage/frequent hospitalization (greater than two times
per year) and/or which requires continuous intensive management?

4. The RO must review the claims folder and ensure that all of the
development action required is completed. The RO must then review
the claim for an increased rating for service-connected chronic
prostatitis, with urethral stricture, to determine whether the
claim may be granted. If the claim remains denied, the veteran
should be furnished with a supplemental statement of the case and
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

7 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

BRUCE E. HYMAN
Member, Board of Veterans' Appeals

8 -



